--------------------------------------------------------------------------------

Exhibit 10.3
 
EXECUTION COPY


SHARE SUBSCRIPTION AGREEMENT


by and among


AGUONO LIMITED,


TRIBUTE PHARMACEUTICALS CANADA INC.,


POZEN INC.,


QLT INC.


and


THE OTHER CO-INVESTORS IDENTIFIED
ON SCHEDULE I HERETO


_______________


Dated as of June 8, 2015
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

  Page  
ARTICLE I DEFINITIONS
2
         
1.1
Certain Definitions.
2
         
1.2
Terms Defined Elsewhere in this Agreement.
3
         
1.3
Other Definitional and Interpretive Matters.
4
       
ARTICLE II SUBSCRIPTION FOR SHARES; SUBSCRIPTION PRICE; INVESTMENT CLOSING
5
         
2.1
Subscription for Shares.
5
         
2.2
Payment of Subscription Price; Allotment of Shares.
6
         
2.3
Investment Closing.
6
         
2.4
Tribute Deliveries.
6
         
2.5
Pozen Deliveries.
6
         
2.6
Co-Investor Deliveries.
6
         
2.7
Company Deliveries.
7
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY; TRIBUTE; POZEN
7
         
3.1
Representations and Warranties of the Company.
7
         
3.2
Representations and Warranties of Pozen.
9
         
3.3
Representations and Warranties of Tribute.
11
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS
12
         
4.1
Representations and Warranties of the Co-Investors.
12
       
ARTICLE V COVENANTSAND AGREEMENTS
15
         
5.1
Furnishing Information.
15
         
5.2
Filings; Commercially Reasonable Efforts; Notification.
16
         
5.3
NASDAQ and TSX Listing.
16
         
5.4
Further Assurances.
17

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

  Page    
5.5
Advice of Changes.
17
         
5.6
Governance Matters.
18
         
5.7
Re-registration as a Public Limited Company..
18
         
5.8
Cooperation.
18
         
5.9
Equal Treatment of Purchaser and the Investors.
19
         
5.10
Investors’ Registration Rights.
19
         
5.11
Purchaser’s Registration Rights.
19
       
ARTICLE VI CONDITIONS TO INVESTMENT CLOSING
19
         
6.1
Mutual Conditions.
19
         
6.2
Co-Investor’s Conditions.
20
         
6.3
Company’s Conditions.
21
       
ARTICLE VII TERMINATION
21
         
7.1
Termination.
21
         
7.2
Procedure Upon Termination.
22
         
7.3
Effects of Termination.
23
       
ARTICLE VIII MISCELLANEOUS
23
         
8.1
Survival.
23
         
8.2
Expenses.
23
         
8.3
Counterparts; Effectiveness.
23
         
8.4
Governing Law.
24
         
8.5
Jurisdiction; Specific Enforcement.
24
         
8.6
WAIVER OF JURY TRIAL.
24
         
8.7
Notices.
24
         
8.8
Assignment; Binding Effect.
26
         
8.9
Severability.
27

 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

  Page    
8.10
Independent Legal and Investment Advice.
27
         
8.11
Entire Agreement.
27
         
8.12
Amendments; Waivers.
27
         
8.13
Headings.
27
         
8.14
No Third-Party Beneficiaries.
28
         
8.15
Obligations of the Co-Investors and the Company.
28




SCHEDULE I Schedule of Co-Investors

ANNEX A Investors’ Registration Rights

ANNEX B Purchaser’s Registration Rights

 
iii

--------------------------------------------------------------------------------

SHARE SUBSCRIPTION AGREEMENT


This SHARE SUBSCRIPTION AGREEMENT, dated June 8, 2015 (the “Agreement”), is by
and among QLT Inc., a corporation existing under the laws of the Province of
British Columbia, Canada (“Purchaser”), Tribute Pharmaceuticals Canada Inc., a
corporation existing under the laws of the Province of Ontario, Canada
(“Tribute”), POZEN Inc., a Delaware corporation (“Pozen”), Aguono Limited, a
private limited company incorporated in Ireland with registered number 561617
having its registered office at 25-28 North Wall Quay, Dublin 1, Ireland (the
“Company”) and, other than Purchaser, the Persons identified on Schedule I
hereto (each an “Investor” and together, the “Investors”).


W I T N E S S E T H:


WHEREAS, Tribute and Pozen wish to enter into a business combination transaction
(the “Mergers”), pursuant to the terms of the Merger Agreement described below;


WHEREAS, the Mergers will be effected in accordance with that certain Agreement
and Plan of Merger and Arrangement, dated as of the date hereof (the “Merger
Agreement”), by and among Tribute, Pozen, ARLZ US Acquisition Corp., a Delaware
corporation (“Merger Sub One”), ARLZ CA Acquisition Corp., an Ontario, Canada
corporation (“Merger Sub Two”), Trafwell Limited, a private limited company
incorporated in Ireland, and the Company, pursuant to which (i) Merger Sub One
will merge with and into Pozen (the “Pozen Merger”), with Pozen continuing as
the surviving corporation of the Pozen Merger and as a wholly-owned indirect
subsidiary of the Company, and (ii) Merger Sub Two will acquire the outstanding
shares of Tribute (the “Tribute Merger” and together with the Pozen Merger, the
“Mergers”), with Tribute continuing as a wholly-owned indirect subsidiary of the
Company;


WHEREAS, prior to the effective time of the Mergers the Company shall
re-register as a public limited company incorporated in Ireland and be renamed
as Aralez Pharmaceuticals Ltd.;


WHEREAS, Purchaser, together with the Investors (collectively, the
“Co-Investors”), have agreed to provide capital to the Company in support of the
Mergers;


WHEREAS, in furtherance of the foregoing, the Company desires to allot and issue
to the Co-Investors, and the Co-Investors desire to subscribe for, 10,416,667
ordinary shares of the Company, par value $0.001 (the “Shares”) for the
Subscription Price (as hereinafter defined) set forth in, and in accordance with
the other provisions of, this Agreement;


WHEREAS, following its subscription for its portion of the Shares, Purchaser
will cause such securities to be distributed to its shareholders pursuant to a
special election distribution (allowing Purchaser’s shareholders to receive such
securities or cash, subject to possible proration) (the “Distribution”) and the
Company has agreed to register such Distribution under the Securities Act and to
file and obtain a receipt for the Canadian Preliminary Prospectus and the
Canadian Final Prospectus (all as defined below);


WHEREAS, the Company has agreed to grant the Investors and Purchaser the
registration rights provided for herein;
 

--------------------------------------------------------------------------------

WHEREAS, prior to the effectiveness of the Mergers, the Company will re-register
as a public limited company;


WHEREAS, certain terms used in this Agreement are defined in Section 1.1;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:


ARTICLE I


DEFINITIONS


1.1            Certain Definitions. Capitalized terms used but not defined in
this Agreement shall have the meanings set forth in the Merger Agreement.


In addition, for purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:


“Canadian Securities Laws” means all applicable Canadian securities laws, rules,
regulations, notices, instruments, blanket orders and policies in the Canadian
Qualifying Provinces.


“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.


“Investor Shares” means the number of Shares set forth opposite each Investor’s
name under the heading “Shares on Schedule I hereto. For the avoidance of doubt,
Investor Shares shall not include Purchaser Shares.


“Isotope” means InSite Vision Incorporated.


“NASDAQ” means the NASDAQ Global Select Market.


“Purchaser Common Shares” means the common shares, without par value, of
Purchaser.


“Purchaser Isotope Merger” means the merger contemplated by the Purchaser
Isotope Merger Agreement.


“Purchaser Isotope Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of the date hereof, by and among Purchaser, a newly formed,
wholly-owned subsidiary of Purchaser and Isotope.


“Purchaser Meeting” means the meeting of the holders of the Purchaser Common
Shares, and any postponement or adjournment thereof, at which the holders of the
Purchaser Common Shares will be asked to vote, among other things, on the
Distribution being effected by way of a reduction in paid-up capital of their
Purchaser Common Shares, and/or a plan or arrangement regarding the same.
 
2

--------------------------------------------------------------------------------

“Purchaser Proxy Statement” means the proxy statement of Purchaser to be
furnished to the holders of the Purchaser Common Shares in connection with the
Purchaser Meeting.


“Purchaser S-4” means the registration statement on Form S-4 of Purchaser that,
among other things, effects the registration under the Securities Act of the
Purchaser Common Shares to be issued in connection with the Purchaser/Isotope
Merger.


“Purchaser Shares” means the number of Shares set forth opposite Purchaser’s
name under the heading “Shares” on Schedule I hereto. For the avoidance of
doubt, Purchaser Shares shall not include Investor Shares.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
Law thereto, and the rules and regulations issued pursuant to that statute or
any successor Law.


“TSX” means the Toronto Stock Exchange.


1.2            Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:


Term
Section
   
Agreement
Preamble
Canadian Commissions
Annex B
Canadian Final Prospectus
Annex B
Canadian Final Receipt
Annex B
Canadian Passport System
Annex B
Canadian Preliminary Prospectus
Annex B
Canadian Preliminary Receipt
Annex B
Canadian Prospectus
Annex B
Canadian Prospectus Expenses
Annex B
Canadian Qualifying Provinces
Annex B
Co-Investors
Recitals
Co-Investors’ Disclosure Schedule
ARTICLE IV
Company
Preamble
Confidentiality Agreements
5.1(b)
Consents
5.2(a)
Distribution
Recitals
Investment Closing
2.3
Investment Closing Date
2.3
Investors
Preamble
Investor Prospectus
Annex A
Investor Registration Expenses
Annex A
Investor Registration
Annex A
Investor Registration Statement
Annex A
Losses
1.2(f)
Mergers
Recitals



 
3

--------------------------------------------------------------------------------



Term
Section
   
Merger Agreement
Recitals
Merger Closing Conditions
6.1(d)
NewCo
Preamble
Pozen
Preamble
Pozen Merger
Recitals
Pozen SEC Documents
3.2(c)
Prospectus
Annex B
Purchaser
Preamble
register, registered, registration
Annex A
Registrable Securities
Annex A
Registration
Annex B
Registration Expenses
Annex B
Registration Statement
Annex B
Selling Expenses
Annex A
Share Price
2.1(b)
Shares
Recitals
Subscription Price
2.1(c)
Transfer Agent
2.2(b)
Tribute
Preamble
Tribute Merger
Recitals
Tribute SEC Documents
3.3(c)



1.3            Other Definitional and Interpretive Matters.


(a)            Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:


Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.


Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.


Schedules and Annexes. The Schedules and Annexes to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Schedules and Annexes annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Annex but not otherwise
defined therein shall be defined as set forth in this Agreement.


Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
 
4

--------------------------------------------------------------------------------

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.


Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.


Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.


(b)            The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.


ARTICLE II


SUBSCRIPTION FOR SHARES; SUBSCRIPTION PRICE; INVESTMENT CLOSING


2.1            Subscription for Shares.


(a)            Subject to the terms and conditions hereof, at the Investment
Closing, each Co-Investor hereby agrees to subscribe for the Shares set forth
opposite such Co-Investor’s name on Schedule I hereto.


(b)            Subject to the terms and conditions hereof, at the Investment
Closing, the Company will allot and issue to each Co-Investor the Shares set
forth opposite such Co-Investor’s name on Schedule I hereto.


(c)            Subject to the terms and conditions hereof, at the Investment
Closing, the Board of the Company will approve the allotment and issue to each
Co-Investor of the Shares set forth opposite such Co-Investor’s name on Schedule
I hereto, procure that the Company's register of members is written up to
reflect the allotment and issue share certificates to the Co-Investors.


(d)            The aggregate amount that each Co-Investor will pay to the
Company for the Shares it subscribes for hereunder shall be set forth opposite
such Co-Investor’s name under the heading “Subscription Price” on Schedule I
hereto (with respect to each Co-Investor, the “Subscription Price”).
 
5

--------------------------------------------------------------------------------

2.2            Payment of Subscription Price; Allotment of Shares.


(a)            At the Investment Closing, each Co-Investor shall pay its
respective Subscription Price to the Company by wire transfer of immediately
available funds into an account designated in writing by the Company not less
than three Business Days prior to the Investment Closing Date.


(b)            At the Investment Closing, the Company will instruct its transfer
agent (the “Transfer Agent”) to deliver that number of the Shares set forth
opposite each Co-Investor’s name on Schedule I to such Co-Investor in
certificate form, in each case registered in the name of such Co-Investor.


2.3            Investment Closing. Subject to the satisfaction or waiver of the
conditions set forth in ARTICLE VI (other than conditions that by their nature
are to be satisfied at the Investment Closing, but subject to the satisfaction
or waiver of those conditions at such time), the consummation of the allotment
and issue of the Shares provided for in Section 2.1 hereof (the “Investment
Closing”) shall occur concurrently with and at the same location as the Closing
under the Merger Agreement. The date the Investment Closing occurs is referred
to as the “Investment Closing Date”.


2.4            Tribute Deliveries. At the Investment Closing, subject to the
terms and conditions hereof, Tribute shall deliver, or cause to be delivered, to
each Co-Investor:


(a)            copies of resolutions, certified by the Secretary of Tribute, as
to the authorization by Tribute of this Agreement and all of the transactions
contemplated hereby;


(b)            a certificate in form and substance reasonably satisfactory to
each Co-Investor, dated the Investment Closing Date and signed by the Chief
Executive Officer of Tribute, stating that the conditions set forth in Sections
6.2(a) and 6.2(b) hereof (as they relate to Tribute) and the conditions set
forth in Sections 8.1 (as they relate to Tribute) and 8.2 of the Merger
Agreement have been satisfied and/or complied with by Tribute; and


(c)            such other documents as Purchaser shall reasonably request.


2.5            Pozen Deliveries. At the Investment Closing, subject to the terms
and conditions hereof, Pozen will deliver, or cause to be delivered, to each
Co-Investor:


(a)            copies of resolutions, certified by the Secretary of Pozen, as to
the authorization by Pozen of this Agreement and all of the transactions
contemplated hereby; and


(b)            a certificate in form and substance reasonably satisfactory to
each Co-Investor, dated the Investment Closing Date and signed by the Chief
Executive Officer of Pozen, stating that the conditions set forth in Sections
6.2(a) and 6.2(b) hereof (as they relate to Pozen) and the conditions set forth
in Sections 8.1 (as they relate to Pozen) and 8.3 of the Merger Agreement have
been satisfied and/or complied with by Pozen.


2.6            Co-Investor Deliveries. At the Investment Closing, subject to the
terms and conditions hereof, each Co-Investor will deliver, or cause to be
delivered, to the Company:
 
6

--------------------------------------------------------------------------------

(a)            payment to the Company of such Co-Investor’s respective
Subscription Price by wire transfer of immediately available funds to an account
designated by the Company in writing at least three Business Days prior to the
Investment Closing Date;


(b)            a cross-receipt executed by each Co-Investor and delivered to the
Company certifying that it has received the Shares set forth opposite such
Co-Investor’s name on Schedule I hereto as of the Investment Closing Date;


(c)            copies of resolutions, certified by an authorized signatory of
such Co-Investor, as to the authorization by such Co-Investor of this Agreement
and all of the transactions contemplated hereby; and


(d)            a certificate in form and substance reasonably satisfactory to
the Company, dated the Investment Closing Date and signed by an authorized
signatory of such Co-Investor, stating that the conditions in Sections 6.3(a)
and 6.3(b) hereof have been satisfied and/or complied with by each Co-Investor.


2.7            Company Deliveries. At the Investment Closing, subject to the
terms and conditions hereof, the Company shall deliver, or cause to be
delivered, to each Co-Investor:


(a)            the Shares as set forth in Section 2.2(b) hereof, in certificate
form, in each case registered in the name of such Co-Investor, which Shares
shall be free and clear of any Liens; and


(b)            a cross-receipt, executed by the Company and delivered to each
Co-Investor certifying that it has received the Subscription Price from such
Co-Investor as of the Investment Closing Date.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY; TRIBUTE; POZEN


3.1            Representations and Warranties of the Company. In order to induce
the Co-Investors to enter into this Agreement, the Company, Tribute and Pozen
represent and warrant to each Co-Investor as follows:


(a)            Corporate Existence; Authority.


(i)            The Company is a private limited company duly incorporated and
validly existing under the Laws of Ireland. The Company has the corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as it is now being conducted.


(ii)            The Company has the corporate power and authority to enter into,
execute and deliver this Agreement, to perform its obligations under this
Agreement, and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized and validly approved by the Board
of the Company. The Board of the Company has determined that this Agreement is
advisable to and is in the best interests of the Company and its shareholders
and no other corporate proceedings on the part of the Company are necessary to
approve this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the Company
and (assuming the due authorization, execution and delivery by each of the
Co-Investors, Pozen and Tribute) constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity).
 
7

--------------------------------------------------------------------------------

(b)            Valid Issuance. The Shares to be issued pursuant to this
Agreement will, when issued, allotted and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, be duly and validly
issued and, at the Investment Closing, all such Shares will be fully paid and
free of preemptive rights, with no personal liability attaching to the ownership
thereof, and will be free and clear of all Liens.


(c)            Conflicts; Consents and Approvals. Neither the execution and
delivery of this Agreement by the Company nor the consummation of the
transactions contemplated by this Agreement will:


(i)            conflict with, or result in a breach of, any provision of the
Memorandum and Articles of Association of the Company;


(ii)            violate, or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with the giving of
notice, the passage of time or otherwise, would constitute a default) under, or
entitle any party (with the giving of notice, the passage of time or otherwise)
to terminate, accelerate, adversely modify or call a default under, or result in
the creation of any Liens upon any of the properties or assets of the Company or
any of its Subsidiaries under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which the Company or any
of its Subsidiaries is a party;


(iii)            violate any Laws applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets; or


(iv)            require any action or consent or approval of, or review by,
other than registrations or other actions required under federal and state
securities Laws and the Canadian Securities Laws as are contemplated by this
Agreement or any post-closing notice filings required under applicable United
States federal or state securities laws.


(d)            Private Placement. Assuming that the representations of each
Co-Investor set forth in Section 4.1(c) are true and correct, the initial
allotment and issuance of the Shares in conformity with the terms of this
Agreement are exempt from both (i) the registration requirements of Section 5 of
the Securities Act and (ii) the prospectus requirements of the Canadian
Securities Laws, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemptions. Neither the Company nor, to the Company’s knowledge, any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of “general solicitation” or “general advertising”, as such terms are used
in Rule 502(c) of Regulation D under the Securities Act.
 
8

--------------------------------------------------------------------------------

(e)            Registration Statement and Investor Registration Statement. None
of the information supplied or to be supplied by the Company for inclusion or
incorporation by reference in the Registration Statement or the Investor
Registration Statement to be filed with the Commission by the Company under the
Securities Act at the time the Registration Statement or Investor Registration
Statement becomes effective will contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading (it being understood that no representation or
warranty is made by the Company with respect to statements made or incorporated
by reference therein based on written information supplied by Purchaser
expressly for inclusion or incorporation by reference in the Registration
Statement or the Investors expressly for inclusion or incorporation by reference
in the Investor Registration Statement). Each of the Registration Statement,
except for such portions thereof that relate only to Purchaser and its
Subsidiaries, and the Investor Registration Statement, except for such portions
thereof that relate only to Investors, will comply as to form in all material
respects with the provisions of the Securities Act.


(f)            The Company has provided Purchaser with true, correct and
complete copies of the Merger Agreement and any annexes, exhibits, schedules
(including disclosure schedules) thereto.


3.2            Representations and Warranties of Pozen. In order to induce the
Co-Investors to enter into this Agreement, Pozen represents and warrants to each
Co-Investor as follows:


(a)            Corporate Existence; Authority.


(i)            Pozen is a corporation validly existing and in good standing
under the Laws of the jurisdiction of its organization. Pozen has the corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted.


(ii)            Pozen has the corporate power and authority to enter into,
execute and deliver this Agreement, to perform its obligations under this
Agreement, and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized and validly approved by the Board
of Pozen and no other corporate proceedings on the part of Pozen are necessary
to approve this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by Pozen
and (assuming the due authorization, execution and delivery by each of the
Co-Investors and Tribute) constitutes the valid and binding obligation of Pozen,
enforceable against Pozen in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and to general principles of
equity).
 
9

--------------------------------------------------------------------------------

(b)            Conflicts; Consents and Approvals. Neither the execution and
delivery of this Agreement by Pozen nor the consummation of the transactions
contemplated by this Agreement will:


(i)            conflict with, or result in a breach of, any provision of the
Organizational Documents of Pozen;


(ii)            violate, or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with the giving of
notice, the passage of time or otherwise, would constitute a default) under, or
entitle any party (with the giving of notice, the passage of time or otherwise)
to terminate, accelerate, adversely modify or call a default under, or result in
the creation of any Liens upon any of the properties or assets of Pozen or any
of its Subsidiaries under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which Pozen or any of its
Subsidiaries is a party;


(iii)            violate any Laws applicable to Pozen or any of its Subsidiaries
or any of their respective properties or assets; or


(iv)            require any action or consent or approval of, or review by, or
registration or filing by Pozen or any of its Affiliates with, any third party
or any Governmental Authority, other than registrations or other actions
required under federal and state securities Laws as are contemplated by this
Agreement.


(c)            SEC Filings. Pozen has timely filed or received the appropriate
extension of time within which to file with the Commission all forms, reports,
schedules, statements and other documents required to be filed by it since
January 1, 2014 under the Exchange Act or the Securities Act (such documents, as
supplemented and amended since the time of filing, collectively, the “Pozen SEC
Documents”). The Pozen SEC Documents, including any financial statements or
schedules included therein, at the time filed (and, in the case of registration
statements and proxy statements, on the dates of effectiveness and the dates of
mailing, respectively) (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be. The financial statements of Pozen included in the Pozen SEC
Documents at the time filed complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with GAAP
during the periods involved (except as may be indicated in the notes thereto,
auditor’s report thereon or, in the case of unaudited statements, as permitted
by Form 10-Q of the Commission), and fairly present in all material respects
(subject in the case of unaudited statements to normal audit adjustments and
subject to restatements filed with the Commission prior to the date of this
Agreement) the consolidated financial position of Pozen and its consolidated
Subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended. No Subsidiary of Pozen is
subject to the periodic reporting requirements of the Exchange Act other than as
part of Pozen’s consolidated group or required to file any form, report or other
document with the Commission, NASDAQ, any other stock exchange or comparable
Governmental Authority.
 
10

--------------------------------------------------------------------------------

3.3            Representations and Warranties of Tribute. In order to induce the
Co-Investors to enter into this Agreement, Tribute represents and warrants to
each Co-Investor as follows:


(a)            Corporate Existence; Authority.


(i)            Tribute is a corporation validly existing and in good standing
under the Laws of the jurisdiction of its organization. Tribute has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted.


(ii)            Tribute has the corporate power and authority to enter into,
execute and deliver this Agreement, to perform its obligations under this
Agreement, and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized and validly approved by the Board
of Tribute and no other corporate proceedings on the part of Tribute are
necessary to approve this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Tribute and (assuming the due authorization, execution and delivery
by each of the Co-Investors and Pozen) constitutes the valid and binding
obligation of Tribute, enforceable against Tribute in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity).


(b)            Conflicts; Consents and Approvals. Neither the execution and
delivery of this Agreement by Tribute nor the consummation of the transactions
contemplated by this Agreement will:


(i)            conflict with, or result in a breach of, any provision of the
Organizational Documents of Tribute;


(ii)            violate, or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with the giving of
notice, the passage of time or otherwise, would constitute a default) under, or
entitle any party (with the giving of notice, the passage of time or otherwise)
to terminate, accelerate, adversely modify or call a default under, or result in
the creation of any Liens upon any of the properties or assets of Tribute or any
of its Subsidiaries under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which Tribute or any of
its Subsidiaries is a party;


(iii)            violate any Laws applicable to Tribute or any of its
Subsidiaries or any of their respective properties or assets; or


(iv)            require any action or consent or approval of, or review by, or
registration or filing by Tribute or any of its Affiliates with, any third party
or any Governmental Authority, other than registrations or other actions
required under federal and state securities Laws as are contemplated by this
Agreement.
 
11

--------------------------------------------------------------------------------

(c)            SEC Filings. Tribute has timely filed or received the appropriate
extension of time within which to file with the Commission all forms, reports,
schedules, statements and other documents required to be filed by it since
January 1, 2014 under the Exchange Act or the Securities Act (such documents, as
supplemented and amended since the time of filing, collectively, the “Tribute
SEC Documents”). The Tribute SEC Documents, including any financial statements
or schedules included therein, at the time filed (and, in the case of
registration statements and proxy statements, on the dates of effectiveness and
the dates of mailing, respectively) (i) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be. The financial statements of Tribute
included in the Tribute SEC Documents at the time filed complied as to form in
all material respects with applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, were
prepared in accordance with GAAP during the periods involved (except as may be
indicated in the notes thereto, auditor’s report thereon or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission), and fairly
present in all material respects (subject in the case of unaudited statements to
normal audit adjustments and subject to restatements filed with the Commission
prior to the date of this Agreement) the consolidated financial position of
Tribute and its consolidated Subsidiaries as at the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended. No Subsidiary of Tribute is subject to the periodic reporting
requirements of the Exchange Act other than as part of Tribute’s consolidated
group or required to file any form, report or other document with the
Commission, NASDAQ, the TSX, any other stock exchange or comparable Governmental
Authority.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS


4.1            Representations and Warranties of the Co-Investors. In order to
induce the Company, Tribute and Pozen to enter into this Agreement, each
Co-Investor severally for itself and not jointly with any one or more of the
other Co-Investors represents and warrants to each of the Company, Tribute and
Pozen as follows:


(a)            Corporate Existence; Authority; No Violation.


(i)            Co-Investor is a legal entity validly existing under the Laws of
the jurisdiction of its organization. Co-Investor has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.


(ii)            Co-Investor has the corporate power and authority to enter into,
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized and validly approved by all
necessary corporate action on the part of Co-Investor. No other corporate
proceedings on the part of Co-Investor are necessary to approve this Agreement
and to consummate the subscription for the Shares set forth opposite such
Co-Investor’s name on Schedule I hereto. This Agreement has been duly and
validly executed and delivered by Co-Investor and (assuming the due
authorization, execution and delivery by the Company, Tribute, Pozen and the
other Co-Investors) constitutes the valid and binding obligation of Co-Investor,
enforceable against Co-Investor in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and to general
principles of equity).
 
12

--------------------------------------------------------------------------------

(b)            Conflicts; Consents and Approvals. Neither the execution and
delivery of this Agreement by Co-Investor nor the consummation of the
subscription of the Shares set forth opposite such Co-Investor’s name on
Schedule I hereto will:


(i)            conflict with, or result in a breach of, any provision of the
organizational documents of Co-Investor;


(ii)            violate any Laws applicable to Co-Investor or any of its
Subsidiaries or any of their respective properties or assets; or


(iii)            require any action or consent or approval of, or review by, or
registration or filing by Co-Investor or any of its Affiliates with, any third
party or any Governmental Authority, other than registrations, beneficial
ownership filings or other actions required under federal and state securities
Laws as are contemplated by this Agreement.


(c)            Certain Securities Law Matters.


(i)            Co-Investor is acquiring its Shares as principal for its own
account and, in the case of Purchaser, other than for the Distribution, not with
a view to the distribution thereof within the meaning of the Securities Act and
Canadian Securities Law.


(ii)            Purchaser is resident in the Province of British Columbia.


(iii)            Co-Investor understands that its Shares will not be
transferable except (a) pursuant to an effective registration statement under
the Securities Act or, in the case of Purchaser, a prospectus under the Canadian
Securities Laws, (b) pursuant to an available exemption from, or in a
transaction not subject to, the Securities Act as evidenced by receipt by the
Company of a written opinion of counsel for Co-Investor reasonably satisfactory
to the Company to the effect that the proposed transfer is exempt from the
registration requirements of the Securities Act and relevant state securities
laws, and, in the case of Purchaser, pursuant to an available exemption for
prospectus requirements under Canadian Securities Laws, or (c) pursuant to Rule
144 under the Securities Act (“Rule 144”) and, in the case of Purchaser, after
expiry of all “hold periods” in Canada. Applicable U.S. and Canadian restrictive
legends shall be placed on any certificate representing the Shares to be
delivered to Co-Investor at the Investment Closing, substantially as follows:
 
13

--------------------------------------------------------------------------------

“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933. AS
AMENDED (THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS IN EFFECT
THEREUNDER AND ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, (B) PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
SECURITIES ACT AS EVIDENCED BY THE CORPORATION BEING FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT, OR (C) PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.”


If at the time of the Investment Closing, the Company is a reporting issuer in
any province or territory of Canada, then the Shares to be issued to the
Purchaser will carry the following Canadian restrictive legend:


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE __, 2015 [INSERT THE DATE THAT IS 4 MONTHS AND A
DAY AFTER THE INVESTMENT CLOSING DATE].”


If at the time of the Investment Closing, the Company is not a reporting issuer
in any province or territory of Canada, then the Shares to be issued to the
Purchaser will carry the following Canadian restrictive legend:


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) ___, 2015 [INSERT THE INVESTMENT CLOSING DATE], AND (II) THE DATE
THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.”


(a)            Co-Investor Status.


(i)            At the time Co-Investor was offered the Shares, it was, at the
date hereof it is, either (a) “qualified institutional buyer”, as defined in
Rule 144A under the Securities Act, or (b) an “accredited investor” as defined
in Rule 501(a) of Regulation D.


(ii)            Co-Investor is an “accredited investor” as defined in National
Instrument 45-106 - Prospectus and Registration Exemptions promulgated under
applicable Canadian Securities Laws.
 
14

--------------------------------------------------------------------------------

(b)            Sufficiency of Funds.


(i)            The Investor has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Subscription
Price and consummate the transactions contemplated by this Agreement.


(ii)            The Purchaser has, and at all times during this Agreement (prior
to and including the Investment Closing) shall have, sufficient cash on hand or
other sources of immediately available funds to enable it to make payment of the
Subscription Price and consummate the transactions contemplated by this
Agreement.


(c)            No Bad Actor. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act is applicable to the Co-Investor.


(d)            No General Solicitation. Neither the Co-Investor, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including, through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer, sale or contemplated distribution of the Shares.


(e)            Exculpation Among Co-Investors. Each Co-Investor represents that
it has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment in the Company pursuant to
this Agreement and is able to bear the economic risk of loss of its investment
in the Company pursuant to this Agreement. Each Co-Investor acknowledges that it
is not relying upon any Person, other than Tribute and Pozen and their officers
and directors, in making its investment or decision to invest in the Company
pursuant to this Agreement. Each Co-Investor agrees that none of the
Co-Investors or their respective controlling Persons, officers, directors,
partners, agents, or employees shall be liable to any other Co-Investor for any
action taken or omitted to be taken by any of them in connection with entering
into, or complying with its respective obligations under, this Agreement,
including without limitation purchasing the Shares.


ARTICLE V


COVENANTS AND AGREEMENTS


5.1            Furnishing Information.


(a)            For purposes of furthering the transactions contemplated hereby,
each of the Company, Tribute and Pozen shall promptly provide Purchaser with any
report, schedule or other document filed or received by it pursuant to the
requirements of the federal securities laws of the United States or the Canadian
Securities Laws relating to the Shares covered by this Agreement (other than
reports or documents that Tribute or Pozen, as applicable, is not permitted to
disclose under applicable Law).


(b)            The parties hereto hereby agree that all information received by
them or their respective officers, directors, employees or representatives in
connection with this Agreement and the consummation of the transactions
contemplated hereby shall be governed in accordance with the respective
confidentiality agreement entered into by such receiving party and any of the
other parties hereto (collectively, the “Confidentiality Agreements”), each of
which shall continue in full force and effect in accordance with its terms.
 
15

--------------------------------------------------------------------------------

5.2            Filings; Commercially Reasonable Efforts; Notification.


(a)            Upon the terms and subject to the conditions of this Agreement,
each of the parties shall use its respective commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, as soon as practicable
(and in any event prior to the End Date), the transactions contemplated by this
Agreement, including (i) obtaining and maintaining all necessary actions or
nonactions, waivers, consents, licenses, permits, authorizations, orders and
approvals (collectively, “Consents”) from applicable Governmental Authorities
and the making of all other necessary registrations and filings, (ii) obtaining
all Consents from third parties that are reasonably necessary in connection with
the transactions contemplated by this Agreement, and (iii) the execution and
delivery of any additional instruments reasonably necessary to consummate any of
the transactions contemplated by, and to fully carry out the purposes of, this
Agreement.


(b)            Each of the Company, Tribute and Pozen shall (i) use commercially
reasonable efforts to make or cause to be made such filings with applicable
Governmental Authorities as are required or, in Purchaser’s reasonable view,
advisable in connection with the transactions contemplated by this Agreement as
soon as reasonably practicable after the date of this Agreement and (ii)
cooperate in good faith with the other party in obtaining any Consents from
Governmental Authorities and in connection with resolving any investigation or
other inquiry of any Governmental Authority with respect such filings.


(c)            Each of the Company, Pozen and Tribute shall use commercially
reasonable efforts to ensure that none of the information supplied or to be
supplied by for inclusion or incorporation by reference in the Registration
Statement or the Investor Registration Statement to be filed with the Commission
by the Company under the Securities Act at the time the Registration Statement
or Investor Registration Statement becomes effective will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading (it being
understood that no representation or warranty is made by the Company, Pozen,
Tribute or the Co-Investors with respect to statements made or incorporated by
reference therein based on written information supplied by the other parties
hereto expressly for inclusion or incorporation by reference in the Registration
Statement or the Investors expressly for inclusion or incorporation by reference
in the Investor Registration Statement).


5.3            NASDAQ and TSX Listing. The Company, Tribute and Pozen shall use
commercially reasonable efforts to cause the Shares to be approved for listing
on NASDAQ and conditionally approved for listing on the TSX prior to the
Investment Closing, as mutually agreed by the parties, subject to official
notice of issuance in respect of NASDAQ and subject to compliance with all of
the customary requirements of the TSX, including receipt of all documentation
required by the TSX.
 
16

--------------------------------------------------------------------------------

5.4            Further Assurances. Subject to, and not in limitation of, Section
5.2, each of Tribute and Pozen shall use its respective commercially reasonable
efforts to (i) take, or cause to be taken, all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.


5.5            Advice of Changes.


(a)            Tribute and/or Pozen, as applicable, shall promptly advise the
Co-Investors of any fact, change, event or circumstance that has had a Material
Adverse Effect on Tribute and/or Pozen which Tribute and/or Pozen believes would
or would be reasonably likely to give rise to a failure of the condition
precedent set forth in Section 6.1(d) hereof; provided that any failure to give
notice in accordance with the foregoing shall not be deemed to constitute a
violation of this Section 5.5 or the failure of the condition set forth in
Section 6.1(d) hereof to be satisfied, or otherwise constitute a breach of this
Agreement by Tribute and/or Pozen, in each case unless the underlying breach
would independently result in a failure of the condition set forth in any of
Section 6.1(d) hereof to be satisfied; provided further, that that the delivery
of any notice pursuant to this Section 5.5 shall not limit or otherwise affect
the remedies of the Co-Investors available hereunder and no information
delivered pursuant to this Section 5.5 shall affect the representations or
warranties of the parties hereunder.


(b)            Tribute and/or Pozen shall promptly advise the Co-Investors of
(i) any written notice or other written communication from any person alleging
that the consent of such person is or may be required in connection with the
transactions contemplated by this Agreement to the extent that either Tribute or
Pozen believes there is a reasonable likelihood that the failure to obtain such
consent would have a material impact on the timing of the consummation of the
transactions contemplated by this Agreement or (ii) upon receiving any written
communication from any Governmental Authority or third party whose consent or
approval is required for the satisfaction of the condition to the Investment
Closing set forth in Section 6.1(d) hereof that causes Tribute or Pozen to
believe that there is a reasonable likelihood that any such consent or approval
will not be obtained or that the receipt of any such consent or approval will be
materially delayed.


(c)            Tribute and/or Pozen, as applicable, shall promptly notify the
Co-Investors of any notice, written threat, announcement or commencement of a
material investigation by any Governmental Authority with respect to Tribute or
any of its Subsidiaries or Pozen or any of its Subsidiaries.


(d)            Each of Tribute and Pozen covenants and agrees to promptly
provide Purchaser with notice and copies of any amendments to the Merger
Agreement or any of the annexes, exhibits or schedules (including disclosure
schedules) thereto within two (2) Business Days of any such amendment. The
provisions of this Section 5.5(d) shall not in any way affect each Co-Investor’s
rights to insist upon the satisfaction of the condition to closing set forth in
Section 6.1(c).
 
17

--------------------------------------------------------------------------------

5.6            Governance Matters. The Company shall take all actions as may be
necessary to elect, or cause to be elected, to the Board of the Company,
effective with the Investment Closing and the consummation of the subscription
of the Shares set forth opposite each Co-Investor’s name on Schedule I hereto,
the individual designated by Purchaser, in writing, at least five (5) Business
Days prior to the Investment Closing Date.


5.7            Re-registration as a Public Limited Company. The Company shall,
prior to the Investment Closing, re-register as a public limited company
pursuant to Part 20 of the Irish Companies Act 2014.


5.8            Cooperation.


(a)            The Company, Tribute and Pozen each acknowledge that Purchaser is
a party to the Purchaser/Isotope Merger Agreement and, in connection therewith,
will be filing with the Commission the Purchaser S-4 and will be furnishing the
Isotope stockholders with copies of the prospectus / proxy statement contained
therein. The Company, Tribute and Pozen each hereby agrees to furnish such
information as Purchaser may reasonably request for inclusion in the Purchaser
S-4. Each of the Company, Tribute and Pozen hereby agrees that such information
pertaining to it provided for such inclusion will be true and accurate in all
material respects and will not omit any material information. Purchaser hereby
agrees to provide the Company, Tribute and Pozen with copies of all proposed
disclosure in the Purchaser S-4 relating to the Company, Tribute, Pozen, this
Agreement and the transactions contemplated hereby, prior to its filing.
Purchaser further agrees to provide each of the Company, Tribute and Pozen with
a reasonable opportunity (at least two (2) Business Days) to review and comment
upon such proposed disclosure and Purchaser shall consider such comments in good
faith and make any changes thereto reasonably requested by the Company, Tribute
or Pozen.


(b)            The Company, Tribute and Pozen each acknowledge and the Purchaser
hereby agrees that the Purchaser shall not effect the Distribution until such
time as the holders of Purchaser Common Shares vote at the Purchaser Meeting and
the Registration Statement is on file with the SEC and declared effective and
the Canadian Final Receipt has been issued. In connection therewith, Purchaser
will be filing the Purchaser Proxy Statement with the Commission and the
Canadian Commissions (as defined in Annex B) and will be furnishing such
document to the holders of the Purchaser Common Shares in connection with the
votes to be taken at the Purchaser Meeting. The Company, Tribute and Pozen each
hereby agrees to furnish such information as Purchaser may reasonably request
for inclusion in the Purchaser Proxy Statement. Each of the Company, Tribute and
Pozen hereby agrees that such information pertaining to it provided for such
inclusion will be true and accurate in all material respects and will not omit
any material information. Purchaser hereby agrees to provide the Company,
Tribute and Pozen with copies of all proposed disclosure in the Purchaser Proxy
Statement relating to the Company, Tribute, Pozen, this Agreement and the
transactions contemplated hereby, prior to its filing. Purchaser further agrees
to provide each of the Company, Tribute and Pozen with a reasonable opportunity
(at least two (2) Business Days) to review and comment upon such proposed
disclosure and Purchaser shall consider such comments in good faith and make any
changes thereto reasonably requested by the Company, Tribute or Pozen.
 
18

--------------------------------------------------------------------------------

(c)            The Company, Tribute and Pozen each hereby agrees and
acknowledges that Purchaser may be required to file reports under the Exchange
Act from and after the Closing of the transactions contemplated by this
Agreement, which reports may require information (including financial
information) concerning the Company, Tribute and Pozen. Each of the Company,
Tribute and Pozen hereby agrees to furnish such information as Purchaser may
reasonably request for inclusion in such reports. Each of the Company, Tribute
and Pozen hereby agrees that such information pertaining to it provided for such
inclusion will be true and accurate in all material respects and will not omit
any material information. Purchaser hereby agrees to provide the Company,
Tribute and Pozen with copies of all proposed disclosure in the Purchaser Proxy
Statement relating to the Company, Tribute, Pozen, this Agreement and the
transactions contemplated hereby, prior to filing. Purchaser further agrees to
provide each of the Company, Tribute and Pozen with a reasonable opportunity (at
least two (2) Business Days) to review and comment upon such proposed disclosure
and Purchaser shall consider such comments in good faith and make any changes
thereto reasonably requested by the Company, Tribute or Pozen.


5.9            Equal Treatment of Purchaser and the Investors. No consideration
shall be offered or paid to Purchaser or any Investor to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration is also offered to all of the parties hereto. For clarification
purposes, this provision constitutes a separate right granted to each of
Purchaser and the Investors in their own respective right by Tribute and Pozen
and negotiated separately by each of them in their own respective right, and is
intended for Tribute and Pozen to treat Purchaser and the Investors as a class
and shall not in any way be construed as such persons acting jointly or in
concert or as a group with respect to the purchase, disposition or voting of
Shares or otherwise. Each Co-Investor represents that it does not have as of the
date of this Agreement, and shall not have as of the Investment Closing, any
verbal or written agreement, arrangement, commitment or understanding regarding
voting rights attached to the Shares.


5.10            Investors’ Registration Rights. The Investors shall have the
registration rights set forth on Annex A hereto. The Investor Registration
Statement (as defined in such Annex A) shall be separate and distinct from the
Registration Statement (as defined in Annex B) and shall be converted from Form
S-1 to Form S-3 as soon as practicable following the time the applicable rules
and regulations allow for such conversion.


5.11            Purchaser’s Registration Rights. Purchaser shall have the
registration rights set forth on Annex B hereto. The Registration Statement
shall be separate and distinct from the Investor Registration Statement.


ARTICLE VI


CONDITIONS TO INVESTMENT CLOSING


6.1            Mutual Conditions. The respective obligations of each Co-Investor
and the Company to consummate the subscription and issuance of the Shares shall
be subject to the satisfaction on or prior to the Investment Closing Date of
each of the following conditions (any or all of which may be waived by a party
on behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
 
19

--------------------------------------------------------------------------------

(a)            no Law shall have been enacted or promulgated, and no action
shall have been taken, by any Governmental Authority of competent jurisdiction
that temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;


(b)            No outstanding judgment, injunction, order or decree of a
competent Governmental Authority shall have been entered and shall continue to
be in effect, and no Law shall have been adopted or be effective, in each case
that prohibits, enjoins or makes illegal the consummation of the transactions
contemplated by this Agreement;


(c)            No material amendment, modification or waiver of a material right
under the Merger Agreement has occurred; and


(d)            The conditions set forth in Article VIII of the Merger Agreement
(the (“Merger Closing Conditions”) shall have been satisfied or waived, and the
Closing shall occur concurrently with the Investment Closing.


6.2            Co-Investor’s Conditions. The obligations of each Co-Investor to
consummate the subscription of the Shares set forth opposite each Co-Investor’s
name on Schedule I hereto shall be subject to the satisfaction on or prior to
the Investment Closing Date of each of the following additional conditions (any
or all of which may be waived by such Co-Investor on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):


(a)            The respective representations and warranties of the Company,
Tribute and Pozen set forth in Sections 3.1, 3.2, and 3.3, respectively,
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, in each case, as
of the date of this Agreement and as of the Investment Closing as though made at
and as of the Investment Closing, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materially shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);


(b)            each of the Company, Tribute and Pozen shall have performed and
complied in all material respects with its respective obligations and agreements
required in this Agreement to be performed or complied with by it on or prior to
the Investment Closing Date;


(c)            the Shares shall have been approved for listing on NASDAQ and the
TSX, subject to official notice of issuances in respect of NASDAQ and subject to
compliance with all of the customary requirements of the TSX, including receipt
of all documentation required by the TSX;


(d)            Tribute shall have delivered, or caused to be delivered, to such
Co-Investor at the Investment Closing, Tribute’s closing deliverables described
in Section 2.4;


(e)            there shall not be pending any suit, action or proceeding by any
Person seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement, which suit, action or proceeding is reasonably
likely to have a material adverse effect on such Co-Investor;
 
20

--------------------------------------------------------------------------------

(f)            Pozen shall have delivered, or caused to be delivered, to such
Co-Investor at the Investment Closing, Pozen’s closing deliverables described in
Section 2.5;


(g)            the Company shall have delivered, or caused to be delivered, to
such Co-Investor at the Investment Closing, the Company’s closing deliverables
described in Section 2.7; and


(h)            Purchaser, on the one hand, and the Company, Tribute and Pozen,
on the other hand, shall not have terminated the Agreement pursuant to Section
7.1(a).


6.3            Company’s Conditions. The obligation of the Company to consummate
the allotment of the Shares to each Co-Investor shall be subject to the
satisfaction on or prior to the Investment Closing Date of each of the following
conditions with respect to such Co-Investor (any or all of which may be waived
by the Company in writing, in whole or in part, to the extent permitted by
applicable Law):


(a)            the representations and warranties of such Co-Investor set forth
in this Agreement qualified as to materially shall be true and correct, and
those not so qualified shall be true and correct in all material respects, in
each case, as of the date of this Agreement and as of the Investment Closing as
though made at and as of the Investment Closing, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materially shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date);


(b)            such Co-Investor shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by such Co-Investor on or prior to the
Investment Closing Date; and


(c)            there shall not be pending any suit, action or proceeding by any
Person seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement, which suit, action or proceeding is reasonably
likely to have a material adverse effect on the Company; and


(d)            such Co-Investor shall have delivered, or caused to be delivered,
to the Company at the Investment Closing such Co-Investor’s closing deliverables
described in Section 2.6.


ARTICLE VII


TERMINATION


7.1            Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated and abandoned at any time prior to
the Investment Closing with respect to the applicable parties as follows:
 
21

--------------------------------------------------------------------------------

(a)            by mutual written consent of the Company, Tribute and Pozen, on
the one hand, and one or more Co-Investors, on the other hand, which termination
shall be effective as between or among the Company, Tribute and Pozen and such
Co-Investor(s);


(b)            by any of the Company, Tribute, Pozen, Purchaser or any of the
Investors (but only with respect to such terminating Investor’s rights and
obligations hereunder) if there shall be any Law that makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited, or
if any judgment, injunction, order or decree of a competent Governmental
Authority enjoining the Company, Tribute, Pozen, Purchaser or such Investor from
consummating the transactions contemplated by this Agreement shall have been
entered and such judgment, injunction, order or decree shall have become final
and nonappealable; provided that the party seeking to terminate this Agreement
pursuant to this Section 7.1(b) shall have used its commercially reasonable
efforts to render inapplicable such Law or regulation or remove such judgment,
injunction, order or decree as required by Section 5.2;


(c)            by any of the Company, Tribute, Pozen, Purchaser or any Investor
(by only with respect to such terminating Investor’s rights and obligations
hereunder) if the Investment Closing shall not have occurred on or prior to
January 31, 2016 (the “End Date”); provided, however, that the right to
terminate this Agreement under this Section 7.1(c) shall not be available to any
party whose material breach of any covenant or obligation under this Agreement
has been the cause of or resulted in the failure of the Investment Closing to
occur on or before the End Date;


(d)            by any of the Company, Tribute, Pozen, Purchaser or any of the
Investors (but only with respect to such terminating Investor’s rights and
obligations hereunder) if the Merger Agreement shall have been terminated;


(e)            by Purchaser or any of the Investors (but only with respect to
such terminating Investor’s rights and obligations hereunder) if there shall
have been a breach by the Company, Tribute or Pozen of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement, which breach would result in the failure of one or more of the
conditions set forth in Sections 6.2(a) or 6.2(b) to be satisfied on or prior to
the End Date, and such breach shall not be capable of being cured or shall not
have been cured by the earlier of (i) the End Date and (ii) twenty (20) Business
Days after detailed written notice thereof shall have been received by the party
alleged to be in breach; or


(f)            by the Company, Tribute or Pozen, with respect to any
Co-Investor, if there shall have been a breach by such Co-Investor of any of its
representations, warranties, covenants or agreements contained in this
Agreement, which breach would result in the failure of one or more of the
conditions set forth in Sections 6.3(a) or 6.3(b) to be satisfied on or prior to
the End Date, and such breach shall not be capable of being cured or shall not
have been cured by the earlier of (i) the End Date and (ii) twenty (20) Business
Days after detailed written notice thereof shall have been received by the party
alleged to be in breach.


7.2            Procedure Upon Termination. In the event of termination and
abandonment by the Company, Tribute, Pozen, Purchaser or any Investor pursuant
to Section 7.1, written notice thereof specifying the provision of this
Agreement pursuant to which such termination is effected, shall forthwith be
given to the other parties hereto, and, solely with respect to a termination by
Tribute or Pozen or all of the Co-Investors, this Agreement shall terminate, and
the subscription for the Shares hereunder shall be abandoned. For the avoidance
of doubt, a termination by any Co-Investor shall only terminate the rights and
obligations of such Co-Investor hereunder and shall not affect the rights and
obligations of the other parties hereto. The parties acknowledge that the
failure by any one Co-Investor to consummate the subscription of the Shares set
forth opposite such Co-Investor’s name on Schedule I hereto shall not affect or
modify the obligations of the Company or the other Co-Investors to consummate
the transactions contemplated hereby.
 
22

--------------------------------------------------------------------------------

7.3            Effects of Termination. In the event of any termination of this
Agreement as provided in Section 7.1 by the Company, Tribute or Pozen, or all of
the Co-Investors, this Agreement, except for the provisions of Section 5.1(b),
this Section 7.3 and ARTICLE VIII, shall terminate and become void and have no
effect, without any liability on the part of any party or its directors,
officers or stockholders with respect thereto. Notwithstanding the foregoing,
nothing in this Section 7.3 shall relieve any party to this Agreement of
liability for fraud or any material breach of any covenant or agreement set
forth in this Agreement. No termination of this Agreement shall affect the
obligations of the parties contained in any of the Confidentiality Agreements,
all of which obligations shall survive termination of this Agreement in
accordance with its terms.


ARTICLE VIII


MISCELLANEOUS


8.1            Survival. Notwithstanding any investigation made by any party to
this Agreement, all covenants, agreements, representations and warranties made
by the Company, Tribute, Pozen or the Co-Investors herein shall survive the
execution of this Agreement, the delivery to the Co-Investors of the Shares and
the payment therefor.


8.2            Expenses. Except as otherwise provided in this Agreement, whether
or not the transactions contemplated by this Agreement are consummated, all
costs and expenses incurred in connection with the negotiation and execution of
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring or required to incur such expenses, including the Registration
Expenses, Investor Registration Expenses and the Canadian Prospectus Expenses
(which shall be from the account of the Company).


8.3            Counterparts; Effectiveness. This Agreement may be executed in
two or more counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered (by telecopy, electronic delivery or
otherwise) to the other parties. Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
 
23

--------------------------------------------------------------------------------

8.4            Governing Law. This Agreement, and all claims or causes of action
(whether at Law, in contract or in tort or otherwise) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.


8.5            Jurisdiction; Specific Enforcement. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Law, any claim that (i)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts. To the fullest extent permitted by applicable Law, each of the parties
hereto hereby consents to the service of process in accordance with Section 8.7;
provided, however, that nothing herein shall affect the right of any party to
serve legal process in any other manner permitted by Law.


8.6            WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


8.7            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given (a) upon personal delivery to the party to
be notified; (b) when received when sent by email or facsimile by the party to
be notified, provided, however, that notice given by email or facsimile shall
not be effective unless either (i) a duplicate copy of such email or fax notice
is promptly given by one of the other methods described in this Section 8.7 or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by email or fax or any other method described in this Section 8.7;
or (c) when delivered by a courier (with confirmation of delivery); in each case
to the party to be notified at the following address:
 
24

--------------------------------------------------------------------------------

If to Purchaser, to:


QLT Inc.
887 Great Northern Way, Suite 250
Vancouver, BC V5T 4T5
Canada

Facsimile: (604) 707-7001

Attention: Geoffrey Cox, Interim Chief Executive Officer

Dori Assaly, Vice President, Legal Affairs

Email: gfcox@qltinc.com

dassaly@qltinc.com


with copies to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153

Facsimile: (212) 310-8007

Attention: Raymond O. Gietz

Email: raymond.gietz@weil.com



If to the Company, to:


Aguono Limited
c/o POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, North Carolina 27517

Facsimile: (919) 490-5552

Attention: Adrian Adams, Chief Executive Officer

Email: aadams@pozen.com



with copies to:


DLA Piper LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704

Facsimile: (973) 520-2573

Attention: Andrew Gilbert, Esq.

Email: andrew.gilbert@dlapiper.com



If to Pozen, to:


POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, North Carolina 27517

Facsimile: (919) 490-5552

Attention: Adrian Adams, Chief Executive Officer

Email: aadams@pozen.com

 
25

--------------------------------------------------------------------------------

with copies to:


DLA Piper LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704

Facsimile: (973) 520-2573

Attention: Andrew Gilbert, Esq.

Email: andrew.gilbert@dlapiper.com



If to Tribute, to:


Tribute Pharmaceuticals Canada Inc.
151 Steeles Avenue East
Milton, Ontario, Canada L9T 1Y1

Facsimile: (519) 434-4382

Attention: Robert Harris, President and Chief Executive Officer

E-mail: rob.harris@tributepharma.com



with copies to:


Fogler, Rubinoff LLP
77 King Street West, Suite 3000
Toronto, Ontario M5K 1G8

Facsimile: +1-416-941-8852

Attention: Eric R. Roblin

E-mail: eroblin@foglers.com



If to an Investor, at its address set forth under its name on Schedule I hereto,


or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered. Any party to this Agreement may notify
any other party of any changes to the address or any of the other details
specified in this Section 8.7; provided, however, that such notification shall
only be effective on the date specified in such notice or five (5) Business Days
after the notice is given, whichever is later. Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.


8.8            Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated by any
of the parties hereto without the prior written consent of the other parties;
provided, however, that (i) any Co-Investor may assign any of its rights
hereunder to any of its Affiliates without the prior written consent of the
Company, Tribute or Pozen, but no such assignment shall relieve such Co-Investor
of any of its obligations hereunder, (ii) at any time prior to the filing of the
Investor Registration Statement or the Registration Statement, as applicable,
any Co-Investor may reallocate, in whole or in part, the number of Shares
allocated to such Co-Investor hereunder and assign its rights and obligations
hereunder with respect to such reallocated Shares, to any other Co-Investor (and
Schedule I will be updated accordingly), and (iii) Purchaser may assign any of
its rights hereunder in connection with a merger or amalgamation of Purchaser,
or the sale of all or substantially all of the assets of Purchaser and its
Subsidiaries. Subject to the first sentence of this Section 8.8, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns. Any purported assignment not permitted
under this Section 8.8 shall be null and void. In addition, if Purchaser were to
sell in a private transaction any of its Shares to (i) another Co-Investor or
(ii) one or more persons identified on Schedule II hereto, then such purchaser
shall have the rights set forth in Annex A hereto with respect to such purchased
Shares.
 
26

--------------------------------------------------------------------------------

8.9            Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.


8.10            Independent Legal and Investment Advice. Each party acknowledges
that Weil, Gotshal & Manges LLP, McCullough O’Connor Irwin LLP and Greenhill &
Co., LLC are advisors to the Purchaser and not any other party to this
Agreement. In addition, each party to this Agreement acknowledges having had the
opportunity to obtain independent legal advice and independent investment advice
in connection with the execution of this Agreement and the transactions
contemplated hereby, prior to the execution of this Agreement, and further, each
party to this Agreement represents to the other parties that it has either
sought independent legal advice and independent investment advice or has waived
its right to seek such advice.


8.11            Entire Agreement. This Agreement together with the annexes,
schedules and exhibits hereto and each of the Confidentiality Agreements
constitute the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof, and this Agreement is not
intended to grant standing to any person other than the parties hereto.


8.12            Amendments; Waivers. At any time prior to the Effective Time,
any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company, Tribute, Pozen, Purchaser and each of the Investors; provided,
however, that any amendment or waiver of any of the provisions of Annex A shall
require only the signature of the Company and the affected Investor, and any
amendment or waiver of Annex B shall only require the signature of the Company
and Purchaser. Notwithstanding the foregoing, no failure or delay by any party
hereto in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.


8.13            Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever. The table of contents to this
Agreement is for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


8.14            No Third-Party Beneficiaries. Each of the Co-Investors, Pozen,
Tribute and the Company agrees that (a) their respective representations,
warranties, covenants and agreements set forth herein are solely for the benefit
of the other party hereto, in accordance with and subject to the terms of this
Agreement, and (b) this Agreement is not intended to, and does not, confer upon
any person other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein, with the exception of the rights and remedies of the Indemnified Parties
pursuant to Annex B.
 
27

--------------------------------------------------------------------------------

8.15            Obligations of the Co-Investors and the Company. The obligations
of the Co-Investors are several and not joint and the breach by any Co-Investor
of its obligations hereunder shall not result in any liability being incurred by
any one or more of the other Co-Investors as a result of such breach. Each of
the Company, Tribute and Pozen acknowledges and agrees that should one or more
Co-Investors not be ready, willing and able to subscribe for its respective
Shares hereunder, any of the other Co-Investors may subscribe for such Shares in
lieu of the non-performing Co-Investor.


** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**
 
28

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.



 
TRIBUTE PHARMACEUTICALS CANADA INC.
       
By:
/s/ Scott Langille    
Name: Scott Langille
   
Title: Chief Financial Officer
       
POZEN INC.
       
By:
/s/ Adrian Adams    
Name: Adrian Adams
   
Title: Chief Executive Officer
       
AGUONO LIMITED
       
By:
/s/ William L. Hodges    
Name: William L. Hodges
   
Title: Director



[Share Subscription Agreement]
 
 

--------------------------------------------------------------------------------




 
QLT INC.
       
By:
/s/ Geoffrey Cox    
Name: Geoffrey Cox
   
Title: Interim Chief Executive Officer



[Share Subscription Agreement]
 

--------------------------------------------------------------------------------




 
DEERFIELD PRIVATE DESIGN FUND III, L.P.
       
By: Deerfield Mgmt III, L.P., General Partner
 
By: J.E. Flynn Capital III, LLC, General Partner
       
By:
/s/ David J. Clark    
Name: David J. Clark
   
Title: Authorized Signatory
       
DEERFIELD INTERNATIONAL MASTER FUND, L.P.
       
By: Deerfield Mgmt, L.P., General Partner
 
By: J.E. Flynn Capital, LLC, General Partner
       
By:
/s/ David J. Clark    
Name: David J. Clark
   
Title: Authorized Signatory
       
DEERFIELD PARTNERS, L.P.
       
By: Deerfield Mgmt, L.P., General Partner
 
By: J.E. Flynn Capital, LLC, General Partner
       
By:
/s/ David J. Clark    
Name: David J. Clark
   
Title: Authorized Signatory



[Share Subscription Agreement]
 

--------------------------------------------------------------------------------




 
ECOR1 CAPITAL FUND, L.P.
       
By: EcoR1 Capital, LLC
       
By:
/s/ Oleg Nodelman    
Name: Oleg Nodelman
   
Title: Managing Director
       
ECOR1 CAPITAL FUND QUALIFIED, L.P.
       
By: EcoR1 Capital, LLC
       
By:
/s/ Oleg Nodelman    
Name: Oleg Nodelman
   
Title: Managing Director



[Share Subscription Agreement]
 

--------------------------------------------------------------------------------




 
BROADFIN HEALTHCARE MASTER FUND, LTD
       
By:
/s/ Jason Abrams    
Name: Jason Abrams
   
Title: Authorized Signatory



[Share Subscription Agreement]
 

--------------------------------------------------------------------------------




 
JW PARTNERS, LP
       
By: JW GP, LLC, its General Partner
       
By:
/s/ Jason Wild    
Name: Jason Wild
   
Title: Authorized Signatory
       
JW OPPORTUNITIES FUND, LLC
       
By: JW GP, LLC, its Manager
       
By:
/s/ Jason Wild    
Name: Jason Wild
   
Title: Authorized Signatory



[Share Subscription Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE I


SCHEDULE OF CO-INVESTORS


Co-Investor - Name and Address
Shares
Subscription Price
QLT Inc.
 
250 – 887 Great Northern Way
Vancouver, B.C., Canada
 
Attn: Geoffrey Cox
Fax: (604) 707-7001
Email: gfcox@qltinc.com
6,250,000
$45,000,000
Deerfield Private Design Fund III, L.P.
 
Deerfield International Master Fund, L.P.
 
Deerfield Partners, L.P.
 
780 Third Avenue, 37th Floor
New York , New York 100017
 
Attn: David J. Clark
Fax: (212) 599-3075
Email: dclark@deerfield.com
1,736,111
 
972,222
 
763,889
 
 
$12,500,000
 
$7,000,000
 
$5,500,000
Broadfin Healthcare Master Fund, LTD
 
300 Park Avenue, 25th Floor,
New York, NY 10005
 
Attn: Jason Abrams
Fax: (212) 808-2464
Email: Jason@broadfincapital.com
208,333
$1,500,000
JW Partners, LP
 
JW Opportunities Fund, LLC
 
515 Madison Ave, 14B
New York, NY 10022
 
Attn: Jason Wild
Fax: (212) 207-4674
Email: jwild@jwfunds.com
108,333
 
30,556
$780,000
 
$220,000
EcoR1 Capital Fund Qualified, L.P.
 
EcoR1 Capital Fund, L.P.
 
409 Illinois Street
San Francisco, CA 94158
 
Attn: Oleg Nodelman
Fax: (415) 952-9412
Email: oleg@ecor1cap.com
232,639
 
114,583
$1,675,000
 
$825,000
Total:
10,416,667
$75,000,000

 

--------------------------------------------------------------------------------

SCHEDULE II


SCHEDULE OF POTENTIAL PURCHASER TRANSFEREES



1. NONE.

 

--------------------------------------------------------------------------------

ANNEX A


INVESTORS’ REGISTRATION RIGHTS


1.1            Certain Definitions.



(a) “Investor Prospectus” shall mean the prospectus (including any preliminary,
final or summary prospectus) included in the Investor Registration Statement,
all amendments and supplements to such prospectus and all other material
incorporated by reference in such prospectus.




(b) “Investor Registration Expenses” shall mean any and all expenses incurred by
the Company and its Subsidiaries in effecting the Investor Registration pursuant
to this Agreement, including, all (a) Investor Registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (b) fees
and expenses of compliance with any securities or “blue sky” Laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the Investor Shares), (c) expenses in connection with the
preparation, printing, mailing and delivery of the Investor Registration
Statement, Investor Prospectus and other documents in connection therewith and
any amendments or supplements thereto, (d) printing expenses, (e) internal
expenses of the Company (including, all salaries and expenses of its officers
and employees performing legal or accounting duties), (f) fees and disbursements
of counsel for the Company and fees and expenses for independent certified
public accountants retained by the Company and (g) fees and expenses of any
special experts retained by the Company in connection with such Investor
Registration. Investor Registration Expenses shall not include, and the Company
shall not have any obligation to pay, any out-of-pocket expenses of any
Investor, including the attorneys’ fees of any such Investor.




(c) “Investor Registration” shall mean the registration effected by preparing
and filing (a) the Investor Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Investor Registration
Statement, or (b) an Investor Prospectus and/or Investor Prospectus supplement
in respect of the effective Investor Registration Statement.




(d) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.




(e) “Registrable Securities” shall mean: (i) the Investor Shares and any shares
of ordinary shares of the Company issued or issuable to each Investor (A) upon
any distribution with respect to, any exchange for or any replacement of such
Investor Shares, or (B) upon any conversion, exercise or exchange of any
securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to the foregoing; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for or in replacement of the securities referred to in the
preceding clauses, except that any such Investor Shares or other securities
shall cease to be Registrable Securities when (A) they have been sold to the
public or (B) they may be sold by such Investor without restriction pursuant to
Rule 144.

 
A-1

--------------------------------------------------------------------------------

(f) “Selling Expenses” shall mean all selling commissions and transfer taxes
applicable to the sale, transfer, issuance or allotment of Registrable
Securities and all fees and disbursements of counsel for Investors.



1.2            Registration Requirements. The Company shall use its commercially
reasonable efforts to effect the registration of the resale of the Registrable
Securities (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Investors, provided that in
no event shall the Company be required to register the resale of the Investor
Shares in an underwritten offering. Such commercially reasonable efforts by the
Company shall include, without limitation, the following:



(a) The Company shall use commercially reasonable efforts to, as expeditiously
as possible:




(i) prepare and promptly following the filing of Registration Statement on Form
S-4 by the Company (in no event later than August 7, 2015), file a registration
statement with the Commission pursuant to Rule 415 under the Securities Act
covering resales by the Investors as selling stockholders (not underwriters) of
the Investor Shares (the “Investor Registration Statement”). The Company shall
use its commercially reasonable efforts to cause such Investor Registration
Statement and other filings to be declared effective as soon as possible
following its filing.




(ii) respond to all Commission comments, inquiries and requests, and shall
request acceleration of effectiveness of the Investor Registration Statement at
the earliest possible date. The Company shall provide the Investors reasonable
opportunity to review the portions of any such Investor Registration Statement
or amendment or supplement thereto containing disclosure regarding the Investors
prior to filing.




(iii) prepare and file with the Commission such amendments and supplements to
such Investor Registration Statement and the Investor Prospectus used in
connection with such Investor Registration Statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Investor Registration Statement and notify the
Investors of the filing and effectiveness of such Investor Registration
Statement and any amendments or supplements.




(iv) furnish or otherwise make available to each Investor copies of a current
prospectus included in the Investor Registration Statement conforming with the
requirements of the Securities Act, copies of the Investor Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Investor may reasonably
require in order to facilitate the disposition of Registrable Securities owned
by such Investor.

 
A-2

--------------------------------------------------------------------------------

(v) register and qualify the securities covered by the Investor Registration
Statement under the securities or “blue sky” laws of all domestic jurisdictions,
to the extent required; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.




(vi) notify each Co- Investor of the happening of any event (but not the
substance or details of any such events) as a result of which the Investor
Prospectus (including any supplements thereto or thereof) included in such
Investor Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, and use its commercially reasonable efforts to
promptly update and/or correct such prospectus.




(vii) notify each Investor of the issuance by the Commission or any state
securities commission or agency of any stop order suspending the effectiveness
of the Investor Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its commercially reasonable
efforts to prevent the issuance of any stop order and, if any stop order is
issued, to obtain the lifting thereof at the earliest possible time.




(viii) if required by the NASDAQ or the principal securities exchange and/or
market on which the Company ordinary shares is then listed, qualify the
Registrable Securities covered by such Investor Registration Statement for
listing on the NASDAQ or the principal securities exchange and/or market on
which the Company ordinary shares are then listed, including the preparation and
filing of any required filings with such principal market or exchange.




(b) The Company may suspend the use of any Investor Prospectus used in
connection with the Investor Registration Statement only in the event, and for
such period of time as, (i) such a suspension is required by the rules and
regulations of the Commission or any self-regulatory organization, or (ii) it is
determined in good faith by the Board of the Company that because of valid
business reasons (not including the avoidance of the Company’s obligations
hereunder), it is in the best interests of the Company to suspend such use, and
prior to suspending such use in accordance with this clause (b) the Company
provides the Investors with written notice of such suspension, which notice need
not specify the nature of the event giving rise to such suspension. The Company
will use commercially reasonable efforts to cause such suspension to terminate
at the earliest possible date. Notwithstanding the foregoing, the use of any
Investor Prospectus may be suspended by reason of clause (ii) of this subsection
(b) for a period of time not to exceed (A) sixty consecutive days for any one
such suspension or (B) an aggregate of ninety days during the Investor
Registration Period.

 
A-3

--------------------------------------------------------------------------------

(c) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to the Investor
Registration Statement and the Investor Prospectus used in connection with the
Investor Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep the
Investor Registration Statement effective at all times during the Investor
Registration Period (as defined below), and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Investor Registration
Statement. In the case of amendments and supplements to the Investor
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 1.2(c)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
the Investor Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement the Investor Registration Statement.




(d) Each Investor agrees by its acquisition of the Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 1.2(a)(vi) or 1.2(a)(vii), and upon notice of any
suspension under Section 1.2(b), such Investor will forthwith discontinue
disposition of such Registrable Securities under the Investor Registration
Statement until such Investor’s receipt of the copies of the supplemented
prospectus and/or amendment to the Investor Registration Statement contemplated
by this Section 1.2, or until it is advised in writing by the Company that the
use of the applicable prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus or the Investor
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.




(e) If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the Subscription Price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Investor
Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.



1.3            Expenses of Investor Registration. All Investor Registration
Expenses in connection with any registration, qualification or compliance with
registration pursuant to this Agreement shall be borne by the Company, and all
Selling Expenses of an Investor shall be borne by such Investor.
 
A-4

--------------------------------------------------------------------------------

1.4            Investor Registration Period. In the case of the Investor
Registration, the Company shall keep such registration effective from the date
on which the Investor Registration Statement initially became effective until
the earlier of: (i) the date on which all the Investors have completed the sales
or distribution described in the Investor Registration Statement relating to the
Registrable Securities registered for resale thereunder; (ii) until such
Registrable Securities may be sold by the Investors without restriction pursuant
to Rule 144 (or any successor thereto); or (iii) one year from the effective
date of the Investor Registration Statement (the “Investor Registration
Period”). Thereafter, the Company shall be entitled to withdraw such Investor
Registration Statement and the Investors shall have no further right to offer or
sell any of the Registrable Securities registered for resale thereon pursuant to
the Investor Registration Statement (or any prospectus relating thereto).


1.5            Indemnification.



(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) each Investor and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each Investor’s Affiliates’ officers, directors, stockholders, employees,
advisors, agents, and (iii) each Person who controls (within the meaning of the
Securities Act, the Exchange Act) such Persons, against any and all claims,
losses, damages, penalties, judgments, suits, costs, liabilities and expenses
(or actions in respect thereof) (collectively, the “Losses”) arising out of or
based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in the Investor Registration Statement (including any Investor
Prospectus) or any other document incorporated by reference therein, (B) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not false or
misleading (in the case of any Investor Prospectus, in light of the
circumstances under which they were made), or (C) any violation by the Company
of the Securities Act, the Exchange Act, the Canadian Securities Laws or any
state securities or “blue sky” Laws applicable to the Company, and will
reimburse each of the Persons listed above, for any reasonable and documented
out-of-pocket legal and any other expenses reasonably incurred in connection
with investigating and defending any such Losses; provided, that the Company
will not be liable in any such case to the extent that any such Losses arise out
of or are based on any untrue statement or omission based upon written
information furnished to the Company by such Person and stated to be
specifically for use in such Investor Registration Statement or Investor
Prospectus.




(b) Indemnification by Investors. Each Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) the Company and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each of the Company’s Affiliates’ officers, directors, stockholders,
employees, advisors, agents, and (iii) each Person who controls the Company
(within the meaning of the Securities Act, the Exchange Act or the Canadian
Securities Laws), against any and all Losses arising out of or based on (A) any
untrue statement (or alleged untrue statement) of a material fact made by such
Investor contained in the Investor Registration Statement (including any
Investor Prospectus) or any other document incorporated by reference therein or
(B) any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements by such Investor
therein not false or misleading (in the case of any Investor Prospectus, in
light of the circumstances under which they were made), and will reimburse the
Persons listed above for any reasonable and documented legal or any other
expenses reasonably incurred in connection with investigating or defending any
such Losses, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in reliance upon and in conformity with written information furnished to
the Company by such Investor and stated to be specifically for use in such
Investor Registration Statement or Investor Prospectus, provided, however, that
the obligations of each Investor hereunder shall be limited to such Investor’s
respective Subscription Price.

 
A-5

--------------------------------------------------------------------------------

(c) Conduct of the Indemnification Proceedings. Each Person entitled to
indemnification under this Section 1.5 (the “Indemnified Party”) shall give
notice to the Person required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld) and the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (unless the Indemnified Party shall have reasonably concluded that there
may be a conflict of interest between the Indemnifying Party and the Indemnified
Party in such action, in which case the fees and expenses of counsel shall be at
the expense of the Indemnifying Party); and provided, further, that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 1.5 unless the
Indemnifying Party is actually and materially prejudiced thereby. It is
understood and agreed that the Indemnifying Party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate legal counsel for all Indemnified
Parties; provided, however, that where the failure to be provided separate legal
counsel would be reasonably likely to result in a conflict of interest on the
part of such legal counsel for all Indemnified Party, separate counsel shall be
appointed for the Indemnified Parties to the extent needed to alleviate such
potential conflict of interest. No Indemnifying Party, in the defense of any
such claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnified
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.




(d) Contribution. If the indemnification provided for in this Section 1.5 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any Losses, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other, in connection
with the statements or omissions (or alleged statements or omissions) which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and of the Indemnified Party shall
be determined by reference to, among other things, whether the untrue (or
alleged untrue) statement of a material fact or the omission (or alleged
omission) to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and such parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, however, that the obligations of each
Investor shall be limited to an amount equal to the such Investor’s respective
Subscription Price; and provided, further, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) or
gross negligence shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation or gross negligence.

 
A-6

--------------------------------------------------------------------------------

(e) Exclusivity. Subject to the limitations on each Investor’s liability set
forth in Section 1.5(b) and Section 1.5(d), the remedies provided for in this
Section 1.5 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Party at Law or equity. The
remedies shall remain in full force and effect regardless of any investigation
made by or on behalf of an Investor or any Indemnified Party and survive the
transfer of the Investor Shares by an Investor.



1.6            Survival. The indemnity and contribution agreements contained in
Section 1.5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Indemnified Party or by or on behalf of the Company, and (iii) the
consummation of the sale or successive resales of the Registrable Securities.
 
A-7

--------------------------------------------------------------------------------

1.7            Information by Investors. Each Investor shall promptly furnish to
the Company such information regarding such Investor and the distribution and/or
sale proposed by such Investor as the Company may from time to time reasonably
request in writing in connection with any Investor Registration, qualification
or compliance referred to in this Agreement, and the Company may exclude from
such Investor Registration the Registrable Securities of any Investor who
unreasonably fails to furnish such information within a reasonable time after
receiving such request. The intended method or methods of disposition and/or
sale of such securities as so provided by such purchaser shall be included
without alteration in the Investor Registration Statement covering the
Registrable Securities and shall not be changed without written consent of such
Investor. Each Investor agrees that, other than ordinary course brokerage
arrangements, in the event it enters into any arrangement with a broker dealer
for the sale of any Registrable Securities through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker or dealer, such Investor shall promptly deliver to the Company in writing
all applicable information required in order for the Company to be able to
timely file a supplement to the Investor Prospectus pursuant to Rule 424(b), or
take any other action, under the Securities Act, to the extent that such
supplement or other action is legally required. Such information shall include a
description of (i) the name of such Investor and of the participating broker
dealer(s), (ii) the number of Registrable Securities involved, (iii) the price
at which such Registrable Securities were or are to be sold, and (iv) the
commissions paid or to be paid or discounts or concessions allowed or to be
allowed to such broker dealer(s), where applicable
 
A-8

--------------------------------------------------------------------------------

ANNEX B


PURCHASER’S REGISTRATION RIGHTS


1.1.            Certain Definitions.



(a) “Canadian Commissions” means the securities commissions or similar
regulatory authorities in the Canadian Qualifying Provinces.




(b) “Canadian Final Prospectus” means the final prospectus of the Company and
any amendments thereto, in respect of the qualification for distribution of the
Purchaser Shares from the Purchaser to the holders of the Purchaser Common
Shares.




(c) “Canadian Final Receipt” means a receipt for the Canadian Final Prospectus
issued in accordance with the Canadian Passport System.




(d) “Canadian Passport System” means the system and procedures for the filing of
prospectuses and related materials in one or more Canadian jurisdictions
pursuant to applicable Canadian Securities Laws.




(e) “Canadian Preliminary Prospectus” means the preliminary prospectus of the
Company and any amendments thereto, in respect of the qualification for
distribution of the Purchaser Shares from the Purchaser to the holders of the
Purchaser Common Shares.




(f) “Canadian Preliminary Receipt” means a receipt for the Canadian Preliminary
Prospectus issued in accordance with the Canadian Passport System.




(g) “Canadian Prospectus” means, collectively, the Canadian Preliminary
Prospectus and the Canadian Final Prospectus.




(h) “Canadian Prospectus Expenses” means any and all expenses incurred by the
Company and its Subsidiaries in qualification of the Purchaser Shares for
distribution from the Purchaser to the holders of the Purchaser Common Shares,
including all (a) costs and expenses of or incidental to the preparation,
filing, reproduction (including the commercial copies thereof) and printing of
the Canadian Preliminary Prospectus, the Canadian Final Prospectus and any other
documents in connection therewith and any amendments or supplements thereto, (b)
fees and expenses of compliance with applicable Canadian Securities Laws, (c)
expenses in connection with the preparation, printing, mailing and delivery of
the Registration Statement, Canadian Prospectus and other documents in
connection therewith and any amendments or supplements thereto, (d) internal
expenses of the Company (including, all salaries and expenses of its officers
and employees performing legal or accounting duties), (f) fees and disbursements
of counsel for the Company and fees and expenses for independent certified
public accountants retained by the Company and (g) fees and expenses of any
special experts retained by the Company in connection with any of the above.
Canadian Prospectus Expenses shall not include, and the Company shall not have
any obligation to pay, any out-of-pocket expenses of Purchaser.

 
B-1

--------------------------------------------------------------------------------

(i) “Canadian Qualifying Provinces” means each of the provinces and/or
territories in Canada in which a holder of Purchaser Common Shares is resident.




(j) “Prospectus” means the prospectus (including any preliminary, final or
summary prospectus) included in the Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus.




(k) “Registration” means the registration effected by preparing and filing (a)
the Registration Statement in compliance with the Securities Act (and any
post-effective amendments filed or required to be filed) and the declaration or
ordering of effectiveness of such Registration Statement, or (b) a Prospectus
and/or Prospectus supplement in respect of the effective Registration Statement.




(l) “Registration Expenses” means any and all expenses incurred by the Company
and its Subsidiaries in effecting the Registration pursuant to this Agreement,
including, all (a) Registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (b) fees and expenses of compliance
with any securities or “blue sky” Laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Purchaser Shares), (c) expenses in connection with the preparation, printing,
mailing and delivery of the Registration Statement, Prospectus and other
documents in connection therewith and any amendments or supplements thereto, (d)
printing expenses, (e) internal expenses of the Company (including, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (f) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
and (g) fees and expenses of any special experts retained by the Company in
connection with such Registration. Registration Expenses shall not include, and
the Company shall not have any obligation to pay, any out-of-pocket expenses of
Purchaser or any transfer taxes (x) applicable to the sale, transfer, issuance
or allotment of the Purchaser Shares; or (y) arising in connection with the
Distribution, both of which shall be borne by Purchaser.




(m) “Registration Statement” means the registration statement of the Company
that covers the Distribution of the Purchaser Shares to the holders of the
Purchaser Common Shares pursuant to the provisions of this Agreement filed with,
or to be filed with, the Commission under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits, financial information and all other material
incorporated by reference in such registration statement.



1.2.            Registration Requirements.
 
B-2

--------------------------------------------------------------------------------

(a) As promptly as practicable following the filing of a Registration Statement
on Form S-4 by the Company, the Company shall (i) prepare and cause to be filed
with the Commission (no later than August 7, 2015) the Registration Statement on
an eligible form and the Company shall use its commercially reasonable efforts
to have the Registration Statement declared effective under the Securities Act
as promptly as practicable after such filing, and (ii) prepare and caused to be
filed with the Canadian Commissions on or prior to August 7, 2015 the Canadian
Preliminary Prospectus, and as soon as possible thereafter prepare and caused to
be filed with the Canadian Commissions the Canadian Final Prospectus for the
purposes of qualifying the Purchaser Shares for distribution from the Purchaser
to the holders of the Purchaser Common Shares pursuant to the Canadian
Securities Laws. The Company shall use its commercially reasonable efforts to
keep the Registration Statement and the Canadian Final Prospectus current and
effective until the time the Distribution is completed. In addition, until the
completion of the Distribution, the Company shall take all reasonably necessary
steps and proceedings as may be required from time to time under the Canadian
Securities Laws to qualify the Purchaser Shares for distribution to the holders
of the Purchaser Common Shares in each Canadian Qualifying Province, or in the
event that the Purchaser Shares have for any reason ceased to so qualify, to
again qualify the Purchaser Shares for distribution. Each of Purchaser and Pozen
shall furnish the Company all information concerning such person and its
Affiliates, and provide such other assistance, as may be reasonably requested in
connection with the preparation and filing of the Registration Statement and the
Canadian Prospectus. Each of the Registration Statement and the Canadian
Prospectus shall include all information reasonably requested by the Purchaser
to be included therein. The Company shall promptly notify the other upon the
receipt of any comments from the Commission or the Canadian Commissions or any
request from the Commission or the Canadian Commissions for amendments or
supplements to the Registration Statement or the Canadian Prospectus, and shall
provide Purchaser with copies of all correspondence between it and its
representatives, on one hand, and the Commission or the Canadian Commissions, on
the other hand. The Company shall use its commercially reasonable efforts to
respond as promptly as practicable to any comments from the Commission or the
Canadian Commissions with respect to the Registration Statement or the Canadian
Prospectus, as the case may be. Notwithstanding the foregoing, prior to filing
(i) the Registration Statement (or any amendment or supplement thereto) or
responding to any comments of the Commission with respect thereto, or (ii)
Canadian Prospectus (or any amendment or supplement thereto) or responding to
any comments of the Canadian Commissions with respect thereto, the Company shall
provide Purchaser an opportunity to review and comment on such document or
response (including the proposed final version of such document or response).
The Company shall advise Purchaser, promptly after receipt of notice thereof, of
the time of effectiveness of the Registration Statement, the issuance of any
stop order relating thereto, and the Company shall use its commercially
reasonable efforts to have any such stop order or suspension lifted, reversed or
otherwise terminated. In addition, the Company shall advise the Purchaser,
promptly after receipt thereof, of the receipt of the Canadian Preliminary
Receipt and the Canadian Final Receipt. The Company shall also take any other
action (other than qualifying to do business in any jurisdiction in which it is
not now so qualified) required to be taken under the Securities Act, the
Exchange Act, the Canadian Securities Laws, any applicable foreign or state
securities or “Blue Sky” laws and the rules and regulations thereunder in
connection with the transactions associated with this Agreement.

 
B-3

--------------------------------------------------------------------------------

(b) If, prior to the completion of the Distribution, any event occurs with
respect to the Company or Pozen or any of their respective Subsidiaries, or any
change occurs with respect to other information supplied by the Company or Pozen
for inclusion in the Registration Statement, the Canadian Preliminary Prospectus
or the Canadian Final Prospectus, which is required to be described in an
amendment of, or a supplement to, the Registration Statement, the Canadian
Preliminary Prospectus or the Canadian Final Prospectus, the Company shall
promptly notify Purchaser of such event or Pozen shall promptly notify the
Company and Purchaser of such event, as applicable, and the Company shall use
commercially reasonable efforts to promptly file with (i) the Commission any
necessary amendment or supplement to the Registration Statement, and (ii) with
the Canadian Commissions any necessary amendment or supplement to the Canadian
Preliminary Prospectus or the Canadian Final Prospectus, as the case may be,
and, as required by Law and the Canadian Securities Laws, disseminate the
information contained in such amendment or supplement. Nothing in this Section
1.2(b) shall limit the obligations of any party under Section 1.2(a).




(c) If prior to the completion of the Distribution, any event occurs with
respect to Purchaser or any of its Subsidiaries, or any change occurs with
respect to other information supplied by Purchaser for inclusion in the
Registration Statement, the Canadian Preliminary Prospectus or the Canadian
Final Prospectus, which is required to be described in an amendment of, or a
supplement to, the Registration Statement, the Canadian Preliminary Prospectus
or the Canadian Final Prospectus, Purchaser shall promptly notify the Company of
such event, and the Company shall use commercially reasonable efforts to
promptly file with the (i) Commission any necessary amendment or supplement to
the Registration Statement, and (ii) with the Canadian Commissions any necessary
amendment or supplement to the Canadian Preliminary Prospectus or the Canadian
Final Prospectus, as the case may be and, as required by Law and the Canadian
Securities Laws, disseminate the information contained in such amendment or
supplement. Nothing in this Section 1.2(c) shall limit the obligations of any
party under Section 1.2(a).




(d) The Company shall deliver to Purchaser, without charge, as many copies of
the Prospectus and the Canadian Prospectus, and any amendment or supplement
thereto, as Purchaser may reasonably request in the context of the Distribution
(it being understood that the Company consents to the use of the Prospectus and
the Canadian Prospectus and any amendment or supplement thereto in connection
with the Distribution) and such other documents as Purchaser may reasonably
request in order to facilitate the Distribution.




(e) The Company shall reasonably cooperate with Purchaser to facilitate the
timely preparation and delivery of certificates, with requisite CUSIP numbers,
representing the Purchaser Shares to be distributed to the holders of the
Purchaser Common Shares pursuant to the Distribution and not bearing any
restrictive legends.




(f) The Company will use its commercially reasonable efforts to procure the
cooperation of the Company’s transfer agent in settling the distribution of the
Purchaser Shares to the holders of the Purchaser Common Shares pursuant to the
Distribution, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by Purchaser.

 
B-4

--------------------------------------------------------------------------------

1.3.            Indemnification.



(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) Purchaser and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each of Purchaser’s Affiliates’ officers, directors, stockholders,
employees, advisors, agents, and (iii) each Person who controls (with the
meaning of the Securities Act, the Exchange Act or the Canadian Securities Laws)
such Persons, against any and all claims, losses, damages, penalties, judgments,
suits, costs, liabilities and expenses (or actions in respect thereof)
(collectively, the “Losses”) arising out of or based on (A) any untrue statement
(or alleged untrue statement) of a material fact contained in the Registration
Statement (including any Prospectus) or the Canadian Prospectus or any other
document incorporated by reference therein, (B) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not false or misleading (in the case of
any Prospectus and the Canadian Prospectus, in light of the circumstances under
which they were made), or (C) any violation by the Company of the Securities
Act, the Exchange Act, the Canadian Securities Laws or any state securities or
“blue sky”' Laws applicable to the Company, and will reimburse each of the
Persons listed above, for any reasonable and documented out-of-pocket legal and
any other expenses reasonably incurred in connection with investigating and
defending any such Losses; provided, that the Company will not be liable in any
such case to the extent that any such Losses arise out of or are based on any
untrue statement or omission based upon written information furnished to the
Company by Purchaser and stated to be specifically for use in such Registration
Statement, Prospectus or the Canadian Prospectus.




(b) Indemnification by Purchaser. Purchaser agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) the Company and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each of the Company’s Affiliates’ officers, directors, stockholders,
employees, advisors, agents, and (iii) each Person who controls the Company
(within the meaning of the Securities Act, the Exchange Act or the Canadian
Securities Laws), against any and all Losses arising out of or based on (A) any
untrue statement (or alleged untrue statement) of a material fact made by
Purchaser contained in any Registration Statement (including any Prospectus),
the Canadian Prospectus or any other document incorporated by reference therein
or (B) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements by Purchaser
therein not false or misleading (in the case of any Prospectus and the Canadian
Prospectus, in light of the circumstances under which they were made), and will
reimburse the Persons listed above for any reasonable and documented legal or
any other expenses reasonably incurred in connection with investigating or
defending any such Losses, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in reliance upon and in conformity with written information
furnished to the Company by Purchaser and stated to be specifically for use in
such Registration Statement, Prospectus or the Canadian Prospectus, provided,
however, that the obligations of Purchaser hereunder shall be limited to the
Subscription Price.

 
B-5

--------------------------------------------------------------------------------

(c) Conduct of the Indemnification Proceedings. Each Person entitled to
indemnification under this Section 1.3 (the “Indemnified Party”) shall give
notice to the Person required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld) and the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (unless the Indemnified Party shall have reasonably concluded that there
may be a conflict of interest between the Indemnifying Party and the Indemnified
Party in such action, in which case the fees and expenses of counsel shall be at
the expense of the Indemnifying Party); and provided, further, that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 1.3 unless the
Indemnifying Party is actually and materially prejudiced thereby. It is
understood and agreed that the Indemnifying Party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate legal counsel for all Indemnified
Parties; provided, however, that where the failure to be provided separate legal
counsel would be reasonably likely to result in a conflict of interest on the
part of such legal counsel for all Indemnified Party, separate counsel shall be
appointed for the Indemnified Parties to the extent needed to alleviate such
potential conflict of interest. No Indemnifying Party, in the defense of any
such claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnified
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.




(d) Contribution. If the indemnification provided for in this Section 1.3 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any Losses, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other, in connection
with the statements or omissions (or alleged statements or omissions) which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and of the Indemnified Party shall
be determined by reference to, among other things, whether the untrue (or
alleged untrue) statement of a material fact or the omission (or alleged
omission) to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and such parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, however, that the obligations of Purchaser
shall be limited to an amount equal to the Subscription Price; and provided,
further, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) or gross negligence shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation or gross negligence.

 
B-6

--------------------------------------------------------------------------------

(e) Exclusivity. Subject to the limitations on Purchaser’s liability set forth
in Section 1.3(b) and Section 1.3(d), the remedies provided for in this Section
1.3 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at Law or equity. The remedies
shall remain in full force and effect regardless of any investigation made by or
on behalf of Purchaser or any Indemnified Party and survive the transfer of the
Shares by Purchaser.

 

 
B-7

--------------------------------------------------------------------------------